DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention 1 drawn to a “button anchor”,  corresponding to claims 1-11, in the reply filed on Feb. 3, 2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 12 and 13 directed to an invention non-elected without traverse.  Accordingly, claims 12 and 13 have been cancelled.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Catherine C. Curtin on February 11, 2021.
The application has been amended as follows: 

In the Written Specification:

	Paragraph [00016] has been replaced with:
	
-- [00016] FIG. 5 is a perspective view illustrating different sizes of button anchors with the anchor opened according to an embodiment of the present invention of FIG. 1. - - .

Paragraph [00017] has been replaced with:

-- [00017] FIG. 6 is a perspective view illustrating different sizes of button anchors with the anchor opened according to an embodiment of the present invention of FIG. 1. - - .

In Paragraph [00023], line 4, “base 4” has been changed to - - base 5 - -. 
Claims: 
Claims 12 and 13 have been canceled.

In claim 14, line 2, the phrase “an assortment of button anchors according to claim 1” has been changed to - - an assortment of button anchors, each button anchor according to the button anchor of claim 1 - -.
In claim 15, line 3, “a holding box” has been changed to - - a holding box. - -.

In claim 16, line 1, the phrase “The method of temporarily attaching a button anchor according to claim 1 to a” has been changed to - - A method of temporarily attaching a button anchor to a - -.
In claim 16, line 11, “back end” has been changed to - - back end; - -.

In claim 17, line 1, the phrase “The method of permanently attaching a button anchor according to claim 1 to a” has been changed to - - A method of permanently attaching a button anchor to a -

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed button anchor, viewed as a whole, requiring wherein the base of the anchor is operably connected to the back face of the button head, and a band is wrapped around both the first prong and the second prong at the base, in combination with the other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  G. W. McGill (U.S. Patent No. 65,250), J. Ewig (U.S. Patent No. 375,698), and J. Mathison (U.S. Patent No. 457,970), each represent button anchor structure, in addition to the prior art applicant has presented in paragraph [0003] of the written specification.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert Sandy/            Primary Examiner, Art Unit 3677